DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werline (US 20120032958 A1) in view of Isaacs et al (US 6426745 B1)

Regarding claim 1, Werline discloses a non-transitory computer-readable storage medium having stored therein an information processing program which is executed by a computer of an information processing apparatus and which is for enlarging or reducing an object in a virtual space ([0053] Such implementation may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, memory card, or fixed disk).), the information processing program causing the computer to execute: 
disposing, in the virtual space, a three-dimensional object ([0024] model is displayed in two dimensions on a two-dimensional viewing screen) for which three orthogonal object axes are set ([0042]  The axes of the coordinate system may be presented with certain indicia. For example, the coordinate system may be presented in color, and the colors may be coordinated with text on the faces of the cube (e.g., X-axis in red, Z-axis in blue, and Y-axis in green).); 

associating a user's operation input with the enlargement/reduction axes ([0049] ; that is, the model moves in reaction to, and in concert with, a manipulation of the cube); and 
at least enlarging or reducing the three-dimensional object based on the association of the user's operation input with the enlargement/reduction axes ([0050] the apparent size of the object may be changed (for example, enlarged or reduced) by the user while the view cube is displayed).

Isaacs discloses determining one or two of the three object axes as an enlargement/reduction axis, based on an orientation of the three-dimensional object in the virtual space (col 10, lines 13-21, heuristics to define the orientation of a motion plane based on the particular feature type-for example, polygon, edge or point-that is selected by the user. The chosen heuristics provide the user with an intuitive and powerful frame of reference in which to manipulate objects. Users can manipulate objects while constraining motion to the defined motion plane, to different directions within the motion plane, or to a direction normal to the motion plane.)

Werline and Isaacs are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify object manipulation of Werline to include determining one or two of the three object axes as an enlargement/reduction axis, based on an orientation of the three-dimensional object in the virtual space as described by Isaacs.

 The motivation for doing so would have been to manipulate objects in a 3D scene by defining a coordinate space based on features of a graphics object and constraining range of motion based on defined coordinate system (Isaacs, column 5, lines 49-55).

Therefore, it would have been obvious to combine Werline and Isaacs to obtain the invention as specified in claim 1.

Regarding claim 2, Werline discloses wherein two of the three object axes are determined as the enlargement/reduction axes, and the three-dimensional object is enlarged or reduced in directions pointed by the two enlargement/reduction axes, based on the association ([0029] To change or manipulate the view of the model 401, the user operates or manipulates a control point (or "control element" or "control feature") associated with (i.e., on) the cube).

Regarding claim 3, Werline discloses wherein the directions pointed by the two enlargement/reduction axes are each associated with a positive direction for enlargement or a negative direction for reduction, based on a surface position of the three-dimensional object overlaid by a pointed position indicated by the user's operation input ([0046] The apparent size of the displayed object may be reduced by an apparent size reduction and increase module 802, for example in reaction to a display of a view manipulation cube).

Regarding claim 4, Werline discloses wherein each of the three object axes passes through a reference point fixed in the three-dimensional object, and when an intersection point obtained by projecting the surface position of the three-dimensional object corresponding to the pointed position perpendicularly onto each of the two enlargement/reduction axes is moved away from the reference point, the axis direction is associated with enlargement, and when the intersection point is moved toward the reference point, the axis direction is associated with reduction ([0046] The view manipulation cube and object rotation module 803 may also allow the object to move in response to manipulation of the view manipulation cube. For example, in illustrative embodiments, the view cube and object share a fixed orientation with respect to one another even when the cube is moved; that is, the object will move in concert with a user's manipulation of the cube. In other words, a user may manipulate the view of the object by manipulating the view cube.)

Regarding claim 5, Werline discloses wherein the enlarging or reducing the object includes setting, as an enlargement/reduction intersection point, an intersection point between a plane including an aiming direction connecting a virtual camera in the virtual space and a position in the virtual space corresponding to the pointed position, and a direction pointing from the virtual camera toward a first one of the two enlargement/reduction axes, and a straight line extending from the reference point pointing in a direction pointed by a second one of the two enlargement/reduction axes, and calculating the amount of enlargement or the amount of reduction of the object along the second one of the two enlargement/reduction axes, according to the amount of movement of the enlargement/reduction intersection point occurring according to movement of the pointed position ([0050] The user may enlarge or reduce the apparent size of the object (for example, zoom-in or zoom-out) to adjust the portion of the object displayed within the view cube, in some embodiments. For example, the apparent size of the object may be changed (for example, enlarged or reduced) by the user while the view cube is displayed)

Regarding claim 6, Werline is silent to wherein when the user's operation input for moving the pointed position in a first direction is continued even after the three-dimensional object is enlarged to an upper limit according to the amount of an operation of moving the pointed position in the first direction according to the user's operation input, the enlargement of the three-dimensional object is stopped and maintained at the upper limit, and when the user's operation input is switched from the user's operation input for moving the pointed position maintained at the upper limit in the first direction to the user's operation input for moving the pointed position in a second direction opposite to the first direction, the three-dimensional object is reduced according to the amount of an operation of moving the pointed position in the second direction from the switching time point.

Isaacs discloses wherein when the user's operation input for moving the pointed position in a first direction is continued even after the three-dimensional object is enlarged to an upper limit according to the amount of an operation of moving the pointed position in the first direction according to the user's operation input, the enlargement of the three-dimensional object is stopped and maintained at the upper limit, and when the user's operation input is switched from the user's operation input for moving the pointed position maintained at the upper limit in the first direction to the user's operation input for moving the pointed position in a second direction opposite to the first direction, the three-dimensional object is reduced according to the amount of an operation of moving the pointed position in the second direction from the switching time point (col 14, lines 5-10, the motion plane and the single direction motion constraint designated by the user allow an overhang 102 to be quickly and easily added to the roof 81. This is accomplished by pulling the edge 100 in the direction of the negative Y-axis to extend the roof 81 by two grid units.).

Werline and Isaacs are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify object manipulation of Werline to include wherein when the user's operation input for moving the pointed position in a first direction is continued even after the three-dimensional object is enlarged to an upper limit according to the amount of an operation of moving the pointed position in the first direction according to the user's operation input, the enlargement of the three-dimensional object is stopped and maintained at the upper limit, and when the user's operation input is switched from the user's operation input for moving the pointed position maintained at the upper limit in the first direction to the user's operation input for moving the pointed position in a second direction opposite to the first direction, the three-dimensional object is reduced according to the amount of an operation of moving the pointed position in the second direction from the switching time point as described by Isaacs.

 The motivation for doing so would have been to manipulate objects in a 3D scene by defining a coordinate space based on features of a graphics object and constraining range of motion based on defined coordinate system (Isaacs, column 5, lines 49-55).

Therefore, it would have been obvious to combine Werline and Isaacs to obtain the invention as specified in claim 6.

Regarding claim 7, Werline is silent to wherein the three-dimensional object is reduced in a first reduction direction according to the user's operation input in a third direction, and the three-dimensional object is enlarged in a first enlargement direction opposite to the first reduction direction according to the user's operation input in a fourth direction, when the user's operation input in the third direction is continued after the three-dimensional object is reduced to a lower limit in the first reduction direction according to the user's operation input in the third direction, the three-dimensional object is enlarged in the first enlargement direction after the three-dimensional object reaches the lower limit, and when the user's operation input in the fourth direction is performed after the three-dimensional object reaches the lower limit and then the three-dimensional object is enlarged in the first enlargement direction, the three-dimensional object is reduced in the first reduction direction.

Isaacs discloses wherein the three-dimensional object is reduced in a first reduction direction according to the user's operation input in a third direction, and the three-dimensional object is enlarged in a first enlargement direction opposite to the first reduction direction according to the user's operation input in a fourth direction, when the user's operation input in the third direction is continued after the three-dimensional object is reduced to a lower limit in the first reduction direction according to the user's operation input in the third direction, the three-dimensional object is enlarged in the first enlargement direction after the three-dimensional object reaches the lower limit, and when the user's operation input in the fourth direction is performed after the three-dimensional object reaches the lower limit and then the three-dimensional object is enlarged in the first enlargement direction, the three-dimensional object is reduced in the first reduction direction (col 14, lines 40-49, The motion plane defined by edge 131 is represented by grid 132 whose normal direction z is the average of the normals to the planes of walls 136 and 137. The corresponding dynamic coordinate space defined by designating the edge 131 as the reference PEP is represented by the set of axes 133, which is oriented such that the Y-axis is parallel to the reference edge's direction, the X-axis is perpendicular to the Y-axis within the motion plane, and the Z-axis is perpendicular to the motion plane).

Werline and Isaacs are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify object manipulation of Werline to include wherein the three-dimensional object is reduced in a first reduction direction according to the user's operation input in a third direction, and the three-dimensional object is enlarged in a first enlargement direction opposite to the first reduction direction according to the user's operation input in a fourth direction, when the user's operation input in the third direction is continued after the three-dimensional object is reduced to a lower limit in the first reduction direction according to the user's operation input in the third direction, the three-dimensional object is enlarged in the first enlargement direction after the three-dimensional object reaches the lower limit, and when the user's operation input in the fourth direction is performed after the three-dimensional object reaches the lower limit and then the three-dimensional object is enlarged in the first enlargement direction, the three-dimensional object is reduced in the first reduction direction as described by Isaacs.

 The motivation for doing so would have been to manipulate objects in a 3D scene by defining a coordinate space based on features of a graphics object and constraining range of motion based on defined coordinate system (Isaacs, column 5, lines 49-55).

Therefore, it would have been obvious to combine Werline and Isaacs to obtain the invention as specified in claim 7.

Regarding claim 8, Werline discloses wherein the virtual space has a field surface, when the three-dimensional object is enlarged, overlapping the field surface, a state that the three-dimensional object is enlarged or reduced with the overlapping maintained is displayed on a display section, and when the three-dimensional object overlaps the field surface at the time that the enlargement or reduction of the three-dimensional object is finished, the three-dimensional object is moved to a position where the overlapping state is eliminated, and is displayed on the display section ([0040] the cube automatically disappears in response to the user selecting (e.g., clicking-on) a control point such as a word on a face of the cube, or a sphere at a corner of the cube. The cube may disappear immediately upon selection of a control point, or as the model rotates to a selected view, or when the model has arrived at a selected view)

Regarding claim 9, Werline discloses wherein a plurality of three-dimensional objects are disposed in the virtual space, when a first one of the three-dimensional objects is enlarged overlapping with a second one of the three-dimensional objects, a state that the first one of the three-dimensional objects is enlarged or reduced with the overlapping state maintained is displayed on a display section, and when the first one of the three-dimensional objects overlaps with the second one of the three-dimensional objects at the time that the enlargement or reduction of the three-dimensional object is finished, a state that the first one of the three-dimensional objects is maintained at a position where the first one of the three-dimensional objects is maintained in the overlapping state is displayed on the display section ([0045] Such embodiments allow the user to return to a previous view, or navigate forward and backward through the history of views. A user can return to a previous view even if the model has been edited in the time since that view was shown. This enables the user to see recently edited features from a previously viewed vantage point.).

Regarding claim 10, Werline discloses wherein in the virtual space, three fixed, orthogonal world coordinate axes are set, and two world coordinate axes are selected from the three world coordinate axes based on a position and orientation of the three-dimensional object with respect to a virtual camera in the virtual space, and the enlargement/reduction axes are determined using a positional relationship between the two selected world coordinate axes and the three object axes ([0028] Using this cube, a user can manipulate the apparent orientation of the model (in this example, the teapot 401) to view the model from any desired vantage point).

Regarding claim 11, Werline discloses wherein a screen coordinate system having three screen coordinate axes with reference to a position and orientation of a virtual camera in the virtual space is set, and two screen coordinate axes are selected from the three screen coordinate axes based on the orientation of the virtual camera and the orientation of the three-dimensional object, and the enlargement/reduction axes are determined using a positional relationship between the two selected screen coordinate axes and the three object axes. ([0029] The model 401 and cube 402 have a fixed orientation with respect to each other, such that manipulating the orientation of the cube 402 causes the view of the model 401 to change along with the orientation of the cube)

Regarding claim 12, Werline is silent to wherein one or two of the three object axes having a smallest differential angle with respect to a screen plane based on an orientation of a virtual camera in the virtual space are determined as the enlargement/reduction axes.

Isaacs discloses wherein one or two of the three object axes having a smallest differential angle with respect to a screen plane based on an orientation of a virtual camera in the virtual space are determined as the enlargement/reduction axes (col 3, lines 53-57, the computer screen defines a "screen space" having a Y-axis extending vertically along the screen, an X-axis extending horizontally along the screen and a Z-axis extending perpendicularly th rough the plane of the screen. Each scene has only one screen space coordinate system).

Werline and Isaacs are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify object manipulation of Werline to include wherein one or two of the three object axes having a smallest differential angle with respect to a screen plane based on an orientation of a virtual camera in the virtual space are determined as the enlargement/reduction axes as described by Isaacs.

 The motivation for doing so would have been to manipulate objects in a 3D scene by defining a coordinate space based on features of a graphics object and constraining range of motion based on defined coordinate system (Isaacs, column 5, lines 49-55).

Therefore, it would have been obvious to combine Werline and Isaacs to obtain the invention as specified in claim 12.

Regarding claim 13, Werline is silent to wherein in the virtual space, one or two of the three object axes having a greatest differential angle with respect to a line-of-sight direction of a virtual camera in the virtual space are determined as the enlargement/reduction axes.

Isaacs discloses wherein in the virtual space, one or two of the three object axes having a greatest differential angle with respect to a line-of-sight direction of a virtual camera in the virtual space are determined as the enlargement/reduction axes (col 14, lines 43-49, The corresponding dynamic coordinate space defined by designating the edge 131 as the reference PEP is represented by the set of axes 133, which is oriented such that the Y-axis is parallel to the reference edge's direction, the X-axis is perpendicular to the Y-axis within the motion plane, and the Z-axis is perpendicular to the motion plane.).

Werline and Isaacs are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify object manipulation of Werline to include wherein in the virtual space, one or two of the three object axes having a greatest differential angle with respect to a line-of-sight direction of a virtual camera in the virtual space are determined as the enlargement/reduction axes as described by Isaacs.

 The motivation for doing so would have been to manipulate objects in a 3D scene by defining a coordinate space based on features of a graphics object and constraining range of motion based on defined coordinate system (Isaacs, column 5, lines 49-55).

Therefore, it would have been obvious to combine Werline and Isaacs to obtain the invention as specified in claim 13.

Regarding claim 14, Werline discloses an information processing apparatus for enlarging or reducing an object in a virtual space ([0053] Such implementation may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, memory card, or fixed disk).), comprising a computer which executes
disposing, in the virtual space, a three-dimensional object ([0024] model is displayed in two dimensions on a two-dimensional viewing screen) for which three orthogonal object axes are set ([0042]  The axes of the coordinate system may be presented with certain indicia. For example, the coordinate system may be presented in color, and the colors may be coordinated with text on the faces of the cube (e.g., X-axis in red, Z-axis in blue, and Y-axis in green).); 

associating a user's operation input with the enlargement/reduction axes ([0049] ; that is, the model moves in reaction to, and in concert with, a manipulation of the cube); and 
at least enlarging or reducing the three-dimensional object based on the association of the user's operation input with the enlargement/reduction axes ([0050] the apparent size of the object may be changed (for example, enlarged or reduced) by the user while the view cube is displayed).

Isaacs discloses determining one or two of the three object axes as an enlargement/reduction axis, based on an orientation of the three-dimensional object in the virtual space (col 10, lines 13-21, heuristics to define the orientation of a motion plane based on the particular feature type-for example, polygon, edge or point-that is selected by the user. The chosen heuristics provide the user with an intuitive and powerful frame of reference in which to manipulate objects. Users can manipulate objects while constraining motion to the defined motion plane, to different directions within the motion plane, or to a direction normal to the motion plane.)

Werline and Isaacs are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify object manipulation of Werline to include determining one or two of the three object axes as an enlargement/reduction axis, based on an orientation of the three-dimensional object in the virtual space as described by Isaacs.

 The motivation for doing so would have been to manipulate objects in a 3D scene by defining a coordinate space based on features of a graphics object and constraining range of motion based on defined coordinate system (Isaacs, column 5, lines 49-55).

Therefore, it would have been obvious to combine Werline and Isaacs to obtain the invention as specified in claim 14.

Regarding claim 15, Werline discloses an information processing apparatus for enlarging or reducing an object in a virtual space ([0053] Such implementation may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, memory card, or fixed disk).), comprising:
disposing, in the virtual space, a three-dimensional object ([0024] model is displayed in two dimensions on a two-dimensional viewing screen) for which three orthogonal object axes are set ([0042]  The axes of the coordinate system may be presented with certain indicia. For example, the coordinate system may be presented in color, and the colors may be coordinated with text on the faces of the cube (e.g., X-axis in red, Z-axis in blue, and Y-axis in green).); 

associating a user's operation input with the enlargement/reduction axes ([0049] ; that is, the model moves in reaction to, and in concert with, a manipulation of the cube); and 
at least enlarging or reducing the three-dimensional object based on the association of the user's operation input with the enlargement/reduction axes ([0050] the apparent size of the object may be changed (for example, enlarged or reduced) by the user while the view cube is displayed).

Isaacs discloses determining one or two of the three object axes as an enlargement/reduction axis, based on an orientation of the three-dimensional object in the virtual space (col 10, lines 13-21, heuristics to define the orientation of a motion plane based on the particular feature type-for example, polygon, edge or point-that is selected by the user. The chosen heuristics provide the user with an intuitive and powerful frame of reference in which to manipulate objects. Users can manipulate objects while constraining motion to the defined motion plane, to different directions within the motion plane, or to a direction normal to the motion plane.)

Werline and Isaacs are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify object manipulation of Werline to include determining one or two of the three object axes as an enlargement/reduction axis, based on an orientation of the three-dimensional object in the virtual space as described by Isaacs.

 The motivation for doing so would have been to manipulate objects in a 3D scene by defining a coordinate space based on features of a graphics object and constraining range of motion based on defined coordinate system (Isaacs, column 5, lines 49-55).

Therefore, it would have been obvious to combine Werline and Isaacs to obtain the invention as specified in claim 15.


Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619